Exhibit 10.5

 

AMENDED AND RESTATED SECURITY AGREEMENT

(LEASE NO. 1)

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is entered into
as of the 30th day of June, 2008 by and among FIVE STAR QUALITY CARE TRUST, a
Maryland business trust (“Tenant”), and ELLICOTT CITY LAND I LLC, a Delaware
limited liability company, ELLICOTT CITY LAND II LLC, a Delaware limited
liability company, SNH CHS PROPERTIES TRUST, a Maryland real estate investment
trust, SPTIHS PROPERTIES TRUST, a Maryland real estate investment trust, SPTMNR
PROPERTIES TRUST, a Maryland real estate investment trust, SNH/LTA PROPERTIES
TRUST, a Maryland real estate investment trust, SNH/LTA PROPERTIES GA LLC, a
Maryland limited liability company, and SAVANNAH SQUARE, INC., a Georgia
corporation (together with their successors and assigns, collectively, the
“Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, certain of the Secured Parties and Tenant are parties to that certain
Second Amended and Restated Lease Agreement, dated as of November 19, 2004, as
the same has been amended to date (as so amended, the “Original Lease”); and

 

WHEREAS, in connection with the Original Lease, Tenant and certain of the
Secured Parties are parties to that certain Security Agreement, dated as of
December 31, 2001 and that certain Security Agreement, dated as of October 25,
2002, as each has been confirmed from time to time (as so confirmed, the
“Original Security Agreements”), pursuant to which Tenant granted to such
Secured Parties a first and perfected lien and security interest in certain
collateral related to the properties demised under the Original Lease; and

 

WHEREAS, as of the date hereof, the Secured Parties and Tenant are amending,
restating and bifurcating the Original Lease into two separate leases, one of
which shall be named the Amended and Restated Master Lease Agreement (Lease
No. 1), (the “Amended Lease No. 1”); and

 

WHEREAS, pursuant to the Amended Lease No. 1, Tenant is required to grant to the
Secured Parties a first and perfected lien and security interest in certain
collateral related to the properties demised under the Amended Lease No. 1; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the foregoing, Tenant and the Secured Parties wish
to amend and restate the Original Security Agreements into two separate security
agreements, one of which shall act as security for the payment and performance
of the Obligations (as hereinafter defined), all subject to and upon the terms
and conditions herein set forth; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Tenant and the Secured Parties hereby agree
that the Original Security Agreements are hereby amended and restated, effective
as of the date hereof, to read as follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below.  Except as otherwise defined, terms defined
in the Uniform Commercial Code and used herein without definition shall have the
meanings given such terms in the Uniform Commercial Code.

 

“Affiliated Person” shall have the meaning given such term in the Amended Lease
No. 1.

 

“Amended Lease No. 1” shall have the meaning given such term in the recitals to
this Agreement.

 

“Business Day” shall have the meaning given such term in the Amended Lease
No. 1.

 

“Collateral” shall mean all of Tenant’s right, title and interest in and under
or arising out of all and any personal property, intangibles and fixtures of any
type or description (other than Excluded Collateral), wherever located and now
existing or hereafter arising, or which constitute or arise from the operation,
maintenance or repair of the Leased Property or any portion thereof, together
with any and all additions and accessions thereto and replacements, products,
proceeds (including, without limitation, proceeds of insurance) and supporting
obligations thereof, including, but not limited to, the following:

 

(a)         all goods, including, without limitation, all Equipment; and

 

(b)         all General Intangibles; and

 

(c)         all other personal property or fixtures of any nature whatsoever
which relate to the operation, maintenance or repair of the Leased Property, or
any portion

 

2

--------------------------------------------------------------------------------


 

thereof, and all property from time to time described in any financing statement
signed by Tenant naming the Secured Parties as secured parties; and

 

(d)           all claims, rights, powers or privileges and remedies relating to
the foregoing or arising in connection therewith, including, without limitation,
all Licenses and Permits which Tenant legally may grant a security interest in,
rights to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval; all liens, security, guaranties, endorsements,
warranties and indemnities and all insurance, eminent domain and condemnation
awards and claims therefor relating thereto or arising in connection therewith;
all rights to property forming the subject matter of any of the foregoing,
including, without limitation, rights to stoppage in transit and rights to
returned or repossessed property; all writings relating to the foregoing or
arising in connection therewith; and

 

(e)           all contract rights, general intangibles and other property rights
of any nature whatsoever arising out of or in connection with any of the
foregoing (other than Excluded Collateral), including, without limitation,
payments due or to become due, whether as repayments, reimbursements,
contractual obligations, indemnities, damages or otherwise.

 

“Equipment” shall mean all buildings, structures, improvements, fixtures and
items of machinery, equipment and other tangible personal property which
constitute, arise from or relate to the operation, maintenance or repair of the
Leased Property or any portion thereof, together with all repairs, replacements,
improvements, substitutions, extensions or renewals thereof or additions
thereto, all parts, additions and accessories incorporated therein or affixed
thereto, and all “equipment” as such term is defined in the Uniform Commercial
Code, and all cash and non-cash proceeds therefrom.

 

“Event of Default” shall have the meaning given such term in Section 6.

 

“Excluded Collateral” shall mean (a) all Accounts of Tenant, (b) all Deposit
Accounts and Securities Accounts of Tenant, (c) all Chattel Paper of Tenant,
(d) all General Intangibles relating to such Accounts or Chattel Paper, (e) all

 

3

--------------------------------------------------------------------------------


 

Support Obligations relating to any of the foregoing, (f) all Instruments or
Investment Property evidencing or arising from any Accounts or Chattel Paper,
(g) all documents, books, records or other information pertaining to any of the
foregoing (including, without limitation, customer lists, credit files, computer
programs, printouts, tapes, discs, punch cards, data processing software and
other computer materials and records and related property and rights), (h) all
accessions to, substitutions for, and all replacements, products and proceeds of
the foregoing (including without limitation, proceeds of insurance policies
insuring any of the foregoing) and (i) any of the sublease agreements relating
to the Leased Property under which Tenant is a party.

 

“Facilities” shall have the meaning given such term in the Amended Lease No. 1.

 

“General Intangibles” shall mean all present and future general intangibles and
contract rights (other than Excluded Collateral) which constitute, arise from or
relate to the operation, maintenance or repair of the Leased Property, or any
portion thereof, including, but not limited to, all causes of action, corporate
or business records, inventions, designs, patents, patent applications,
trademarks, trademark registrations and applications therefor, goodwill, trade
names, trade secrets, trade processes, copyrights, copyright registrations and
applications therefor, franchises, customer lists, computer programs, claims
under guaranties, tax refund claims, rights and claims against carriers and
shippers, leases, claims under insurance policies, all rights to indemnification
and all other intangible personal property of every kind and nature which
constitutes, arises from or relates to the operation, maintenance or repair of
the Leased Property, or any portion thereof.

 

“Instrument” shall have the meaning give such term in Article 9 of the Uniform
Commercial Code.

 

“Leased Property” shall have the meaning given such term in the Amended Lease
No. 1.

 

“Licenses” shall mean all certificates of need (if any), licenses, permits,
rights of use, covenants or rights otherwise benefiting or permitting the use
and operation of each applicable Property or any part thereof pertaining to the
operation, maintenance or repair of such Property or any portion thereof.

 

4

--------------------------------------------------------------------------------


 

“Obligations” shall mean each and every obligation and liability of Tenant to
the Secured Parties, whether existing as of the date hereof or hereafter
arising, under the Original Lease or the Amended Lease No. 1 or any other
document or agreement executed and delivered pursuant thereto, including,
without limitation, the payment of the rent and the payment and performance of
each and every other obligation of Tenant to the Secured Parties, whether
existing as of the date hereof or hereafter arising, whether direct or indirect,
absolute or contingent, due or to become due under the Original Lease or the
Amended Lease No. 1.

 

“Original Lease” shall have the meaning given such term in the recitals to this
Agreement.

 

“Original Security Agreements” shall have the meaning given such term in the
recitals to this Agreement.

 

“Overdue Rate” shall have the meaning given to such term in the Amended Lease
No. 1.

 

“Permits” shall mean all permits, approvals, consents, waivers, exemptions,
variances, franchises, orders, authorizations, rights and licenses obtained or
hereafter obtained from any federal, state or other governmental authority or
agency relating to the operation, maintenance or repair, of each applicable
Property, or any portion thereof.

 

“Person” shall have the meaning given such term in the Amended Lease No. 1.

 

“Property” shall have the meaning given such term in the Amended Lease No. 1.

 

“Rent” shall have the meaning given such term in the Amended Lease No. 1.

 

“Secured Parties” shall have the meaning given such term in the preamble to this
Agreement.

 

“Tenant” shall have the meaning given such term in the preamble to this
Agreement.

 

“Uniform Commercial Code” means Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts from time to time.

 

Section 2.  Security Interest.  As security for the prompt payment and
performance of all the Obligations, Tenant hereby

 

5

--------------------------------------------------------------------------------


 

grants, pledges, transfers and assigns to the Secured Parties, their successors
and assigns and all other holders from time to time of the Obligations, a
continuing security interest under the Uniform Commercial Code from time to time
in effect in the jurisdiction in which any of the Collateral is located in and a
continuing lien upon all of Tenant’s right, title and interest in the
Collateral, together with any and all additions thereto and replacements,
products and proceeds thereof, whether now existing or hereafter arising or
acquired and wherever located.

 

Section 3.  General Representations, Warranties and Covenants.  Tenant
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

(a)           Each of the warranties and representations of Tenant contained
herein, in the Amended Lease No. 1 or in any other document executed in
connection herewith or therewith are true and correct on the date hereof.

 

(b)           Except for the lien granted to the Secured Parties pursuant to
this Agreement and any liens permitted under the Amended Lease No. 1, Tenant is,
and as to the Collateral acquired from time to time after the date hereof Tenant
will be, the owner of all the Collateral free from any lien, security interest,
encumbrance or other right, title or interest of any Person, except for the
security interest of the Secured Parties therein, and Tenant shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Secured Parties.  The lien
granted in this Agreement by Tenant to the Secured Parties in the Collateral is
not prohibited by and does not constitute a default under any agreements or
other instruments constituting a part of the Collateral, and no consent is
required of any Person to effect such lien which has not been obtained.

 

(c)           Except as permitted under the Amended Lease No. 1, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) now on file or registered in any public office
covering any interest of any kind in the Collateral, or intended so to be, which
has not been terminated, and so long as this Agreement remains in effect or any
of the Obligations or any obligations of any Affiliated Person of Tenant to the
Secured Parties remain unpaid, Tenant will not execute and there will not be on
file in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) or  statements
relating to the Collateral, except financing

 

6

--------------------------------------------------------------------------------


 

statements filed or to be filed in respect of and covering the security interest
of the Secured Parties.

 

(d)           The chief executive office and the principal place of business of
Tenant are as set forth in Schedule 1 and Tenant will not move its chief
executive office or establish any other principal place of business except to
such new location as Tenant may establish in accordance with this Section 3(d).
The location of each Facility comprising a portion of the Leased Property is as
set forth in Schedule 2.  The originals of all documents evidencing Collateral
and the only original books of account and records of Tenant relating thereto
are, and will continue to be, kept at such chief executive office or the
applicable Facility, as the case may be, or at such new location as Tenant may
establish in accordance with this Section 3(d).  Tenant shall not move its chief
executive office or establish any other principal place of business until
(i) Tenant shall have given to the Secured Parties not less than ten (10) days’
prior written notice of its intention to do so, which notice shall clearly
describe such new location and provide such other information in connection
therewith as the Secured Parties may reasonably request, and (ii) with respect
to such new location, Tenant shall have taken such action, satisfactory to the
Secured Parties (including, without limitation, all action required by
Section 5), to maintain the security interest of the Secured Parties in the
Collateral.

 

(e)           All tangible personal property owned on the date hereof by Tenant
to be used in connection with the operation or maintenance of the Leased
Property, or any portion thereof, is located at each applicable Property or is
in transit to such Property from the vendor thereof.  Tenant agrees that (i) all
such property held by Tenant on the date hereof, once at each applicable
Property, shall remain at such Property and (ii) all such property subsequently
acquired by Tenant shall immediately upon acquisition be transferred to and
remain at the applicable Property.

 

(f)            The corporate name and organizational identification number of
Tenant is set forth on the signature page hereto.  The name under which each of
the Facilities is operated is set forth on Schedule 2.  Tenant shall not
(i) change such name without providing the Secured Parties with thirty (30)
days’ prior written notice and making all filings and taking all such other
actions as the Secured Parties determines are necessary or appropriate to
continue or perfect the security interest granted hereunder, (ii) change its
corporate organizational number, nor (iii) conduct its business

 

7

--------------------------------------------------------------------------------


 

in any other name or take title to any Collateral in any other name while this
Agreement remains in effect.  Except as otherwise set forth on Schedule 1,
Tenant has not ever had any other name nor conducted business in any other name
in any jurisdiction.  Tenant is organized as a Maryland business trust.  Subject
to the terms and conditions of the Amended Lease No. 1, Tenant shall not change
its organizational structure or jurisdiction of organization without giving at
least thirty (30) days’ prior written notice thereof to the Secured Parties.

 

(g)           The Secured Parties are authorized (but are under no obligation)
to make, upon ten (10) Business Days’ notice to Tenant (except in the case of
exigent circumstances, in which circumstances upon such notice, if any, as may
then be reasonably practical), any payments which in the Secured Parties’
opinion are necessary to:

 

(i)            discharge any liens which have or may take priority over the lien
hereof; and

 

(ii)           pay all premiums payable on the insurance policies referred to in
the Amended Lease No. 1 or any other document or agreement executed in
connection therewith or herewith, upon the failure of Tenant to make such
payments within the time permitted therein.

 

Tenant shall have no claim against the Secured Parties by reason of its decision
not to make any payments or perform such obligations permitted under this
Section 3(g).  Tenant shall repay to the Secured Parties any sums paid by the
Secured Parties upon demand.  Any sums paid and expenses incurred by the Secured
Parties pursuant to this paragraph shall bear interest at the Overdue Rate.

 

(h)           If any of the Collateral at any time becomes evidenced by an
Instrument, Tenant shall promptly deliver such Instrument to the Secured
Parties, appropriately endorsed to the order of the Secured Parties, to be held
pursuant to this Agreement.

 

(i)            Tenant shall not sell, transfer, change the registration, if any,
of, dispose of, attempt to dispose of, or substantially modify or abandon the
Collateral or any material part thereof, other than as permitted under the
Amended Lease No. 1, without the prior written consent of the Secured Parties. 
Except as permitted under the Amended Lease No. 1, Tenant shall not create,
incur, assume or suffer to exist any lien upon any

 

8

--------------------------------------------------------------------------------


 

of the Collateral without the prior written consent of the Secured Parties.

 

(j)            Tenant shall not assert against the Secured Parties any claim or
defense which Tenant may have against any seller of the Collateral or any part
thereof or against any Person with respect to the Collateral or any part
thereof.

 

(k)           Tenant shall, upon demand, pay to the Secured Parties the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Secured Parties may
incur in connection with (i) the administration of this Agreement, (ii) the
custody or  preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Secured Parties hereunder and under such other
agreements or (iv) the failure by Tenant to perform or observe any of the
provisions hereof.

 

(l)            Tenant shall indemnify and hold harmless the Secured Parties from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Secured Parties in any way relating to or arising out of this Agreement or
arising out of Tenant’s obligations under any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or the enforcement of any of the terms hereof or of any such other documents.

 

Section 4.  Special Provisions Concerning Equipment.  Tenant shall not impair
the rights of the Secured Parties in the Equipment.  Regardless of the manner of
the affixation of any Equipment to real property, the Equipment so attached
shall at all times constitute and remain personal property.  Tenant retains all
liability and responsibility in connection with the Equipment and the liability
of Tenant to pay the Obligations shall in no way be affected or diminished by
reason of the fact that such Equipment may be lost, destroyed, stolen or damaged
or for any reason whatsoever have become unavailable to Tenant.  Upon the
request of the Secured Parties, Tenant shall provide to the Secured Parties a
current list of Equipment.

 

9

--------------------------------------------------------------------------------


 

Section 5.  Financing Statements; Documentary Stamp Taxes.

 

(a)           Tenant shall, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Secured Parties from time to time such
lists, descriptions and designations of inventory, warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Secured Parties
reasonably deem appropriate or advisable to perfect, preserve or protect their
security interest in the Collateral.  Tenant authorizes the Secured Parties to
file any such financing statements without the signature of Tenant and Tenant
will pay all applicable filing fees and related expenses.  To the extent
permitted by law, a carbon, photographic or other reproduction of this Agreement
or a financing statement shall be sufficient as a financing statement.

 

(b)           Tenant shall procure, pay for, affix to any and all documents and
cancel any documentary tax stamps required by and in accordance with, applicable
law, and Tenant shall indemnify and hold harmless the Secured Parties from and
against any liability  (including interest and penalties) in respect of such
documentary stamp taxes.

 

Section 6.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Amended Lease No. 1 or any document or agreement executed in connection
therewith; (b) the failure of Tenant to comply with any of its covenants or
obligations under this Agreement and the continuance thereof for a period of ten
(10) Business Days after written notice thereof; (c) any representation or
warranty contained herein or made by Tenant in connection herewith shall prove
to have been false or misleading in any material respect when made; or (d) the
occurrence of any default or event of default under any document, instrument or
agreement evidencing the Obligations.

 

Section 7.  Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies now or hereafter granted under
applicable law, under the Amended Lease No. 1 or under any other documents or
agreements entered into in connection herewith or therewith, and not by way of
limitation of any such rights and remedies, the Secured Parties shall have all
of the rights and remedies of a secured party

 

10

--------------------------------------------------------------------------------


 

under the Uniform Commercial Code as enacted in any applicable jurisdiction, and
the right, without notice to, or assent by, Tenant, in the name of Tenant or in
the name of the Secured Parties or otherwise:

 

(i)                with respect to the General Intangibles to ask for, demand,
collect, receive, compound and give acquittance therefor or any part thereof, to
extend the time of payment of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any thereof, to exercise and
enforce any rights and remedies in respect thereof, and to file any claims,
commence, maintain or discontinue any actions, suits or other proceedings deemed
by the Secured Parties necessary or advisable for the purpose of collecting or
enforcing payment and performance thereof;

 

(ii)               to take possession of any or all of the Collateral and to
use, hold, store, operate, merge and/or control the same and to exclude Tenant
and all Persons claiming under it wholly or partly therefrom, and, for that
purpose, to enter, with the aid and assistance of any Person or Persons and with
or without legal process, any premises where the Collateral, or any part
thereof, are, or may be, placed or assembled, and to remove any such Collateral;

 

(iii)              from time to time, at the expense of Tenant, to make all such
repairs, replacements, alterations, additions and improvements to and of the
Collateral as the Secured Parties may reasonably deem proper; to carry on the
business and to exercise all rights and powers of Tenant in respect to the
Collateral, as the Secured Parties shall deem best, including the right to enter
into any and all such agreements with respect to the leasing, management and/or
operation of the Collateral or any part thereof as the Secured Parties may see
fit; to collect and receive all rents, issues, profits, fees, revenues and other
income of the same and every part thereof which rents, issues, profits, fees,
revenues and other income may be applied to pay the expenses of holding and
operating the Collateral and of conducting the business

 

11

--------------------------------------------------------------------------------


 

thereof, and of all maintenance, repairs, replacements, alterations, additions
and improvements, and to make all payments which the Secured Parties may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral or any part thereof, and all other payments
which the Secured Parties may be required or authorized to make under any
provision of this Agreement (including, without limitation, reasonable legal
costs and attorneys’ fees);

 

(iv)             to execute any instrument and do all other things necessary and
proper to protect and preserve and realize upon the Collateral and the other
rights contemplated hereby;

 

(v)              upon notice to such effect, to require Tenant to deliver, at
Tenant’s expense, any or all Collateral which is reasonably movable to the
Secured Parties at a place designated by the Secured Parties, and after delivery
thereof Tenant shall have no further claim to or interest in the Collateral; and

 

(vi)             without obligation to resort to other security, at any time and
from time to time, to sell, re-sell, assign and deliver all or any of the
Collateral, in one or more parcels at the same or different times, and all
right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices and on such terms as the Secured Parties
may determine, with the amounts realized from any such sale to be applied to the
Secured Obligations in the manner determined by the Secured Parties.

 

Tenant hereby agrees that all of the foregoing may be effected without demand,
advertisement or notice (except as hereinafter provided or as may be required by
law), all of which (except as hereinafter provided) are hereby expressly waived,
to the maximum extent permitted by law.  The Secured Parties shall not be
obligated to do any of the acts hereinabove authorized and in the event that the
Secured Parties elect to do any such act, the Secured Parties shall not be
responsible to Tenant.

 

12

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties may take legal proceedings for the appointment of a
receiver or receivers (to which the Secured Parties shall be entitled as a
matter of right) to take possession of the Collateral pending the sale thereof
pursuant either to the powers of sale granted by this Agreement or to a
judgment, order or decree made in any judicial proceeding for the foreclosure or
involving the enforcement of this Agreement.  If, after the exercise of any or
all of such rights and remedies, any of the Obligations shall remain unpaid or
unsatisfied, Tenant shall remain liable for any deficiency or performance
thereof, as applicable.

 

(c)           Upon any sale of any of the Collateral, whether made under the
power of sale hereby given or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement:

 

(i)                the Secured Parties may bid for and purchase the property
being sold and, upon compliance with the terms of sale, may hold, retain and
possess and dispose of such property in its own absolute right without further
accountability, and may, in paying the purchase money therefor, deliver any
instruments evidencing the Obligations or agree to the satisfaction of all or a
portion of the Obligations in lieu of cash in payment of the amount which shall
be payable thereon, and such instruments, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Secured
Parties after being appropriately stamped to show partial payment;

 

(ii)               the Secured Parties may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;

 

(iii)              all right, title, interest, claim and demand whatsoever,
either at law or in equity or  otherwise, of Tenant of, in and to the property
so sold shall be divested; such sale shall be a perpetual bar both at law and in
equity against Tenant, its successors and assigns, and against any and all
Persons claiming or who may claim the property sold or any part thereof from,

 

13

--------------------------------------------------------------------------------


 

through or under Tenant, its successors or assigns;

 

(iv)             the receipt of the Secured Parties or of the officers thereof
making such sale shall be a sufficient discharge to the purchaser or purchasers
at such sale for his or their purchase money, and such purchaser or purchasers,
and his or their assigns or personal representatives, shall not, after paying
such purchase money and receiving such receipt of the Secured Parties or of such
officer therefor, be obliged to see to the application of such purchase money or
be in any way answerable for any loss, misapplication or nonapplication thereof;
and

 

(v)              to the extent that it may lawfully do so, Tenant agrees that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take advantage of, any appraisement, valuation, stay, extension or redemption
laws, or any law permitting it to direct the order in which the Collateral or
any part thereof shall be sold, now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance or enforcement of this
Agreement or any other document, the Amended Lease No. 1 or any other document
or agreement entered into in connection herewith or therewith, and Tenant hereby
expressly waives all benefit or advantage of any such laws and covenants that it
will not hinder, delay or impede the execution of any power granted or delegated
to the Secured Parties in this Agreement, but will suffer and permit the
execution of every such power as though no such laws were in force.

 

In the event of any sale of Collateral pursuant to this Section 7, the Secured
Parties shall, at least ten (10) days before such sale, give Tenant written
notice of their intention to sell, except that, if the Secured Parties shall
determine in their reasonable discretion that any of the Collateral threatens to
decline in value, any such sale may be made upon three (3) days’ written notice
to Tenant, which time periods Tenant hereby agrees are reasonable.

 

14

--------------------------------------------------------------------------------


 

(d)  The Secured Parties are hereby irrevocably appointed the true and lawful
attorney-in-fact of Tenant in its name and stead, to make all necessary deeds,
bills of sale and instruments of assignment and transfer of the property sold
pursuant to this Section 7 and for such other purposes as are necessary or
desirable to effectuate the provisions of this Agreement, and for that purpose
it may execute and deliver all necessary deeds, bills of sale and instruments of
assignment and transfer, and may substitute one or more Persons with like power,
Tenant hereby ratifying and confirming all that its said attorney, or such
substitute or substitutes, shall lawfully do by virtue hereof.  If so requested
by the Secured Parties or by any purchaser, Tenant shall ratify and confirm any
such sale or transfer by executing and delivering to the Secured Parties or to
such purchaser all property, deeds, bills of sale, instruments or assignment and
transfer and releases as may be designated in any such request.

 

Section 8.   Application of Moneys.  All moneys which the Secured Parties shall
receive pursuant hereto shall first be applied (to the extent thereof) to the
payment of all reasonable costs and expenses incurred in connection with the
administration and enforcement of, or the preservation of any rights under, this
Agreement or the Amended Lease No. 1 (including, without limitation, the
reasonable fees and disbursements of its counsel and agents) and the balance, if
any, shall be applied first to accrued and unpaid interest, charges and fees on,
and then to outstanding principal of, any Obligations or any other obligations
of Tenant (or its affiliates) to the Secured Parties, and then to any other
amounts outstanding on any such Obligations and then as required by law to any
other parties having an interest therein.

 

Section 9.   Waivers, Etc.  Tenant, on its own behalf and on behalf of its
successors and assigns, hereby waives presentment, demand, notice, protest and,
except as is otherwise specifically provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the rights of
the Secured Parties hereunder or in connection with any Obligations or any
Collateral; waives all rights to require a marshaling of assets by the Secured
Parties; consents to and waives notice of (i) the substitution, release or
surrender of any Collateral, (ii) the addition or release of Persons primarily
or secondarily liable on any Obligation or on any Collateral, (iii) the
acceptance of partial payments on any Collateral and/or the settlement or
compromise thereof, (iv) any requirement of diligence or promptness on the part
of the Secured Parties in the enforcement of any rights in respect of any
Collateral or

 

15

--------------------------------------------------------------------------------


 

any other agreement or instrument directly or indirectly relating thereto, and
(v) any enforcement of any present or future agreement or instrument relating
directly or indirectly to the Collateral.  No delay or omission on the part of
the Secured Parties or any holder of Obligations in exercising any right
hereunder shall operate as a waiver of such right or of any other right
hereunder.  No waiver of any such right on any one occasion shall be construed
as a bar to or waiver of any such right on any future occasion.  No course of
dealing between Tenant and the Secured Parties or any holder of Obligations, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Parties or any holder of Obligations, any right, power or privilege hereunder or
under any of the Obligations, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof, or the exercise of
any other right, power or privilege.

 

Tenant further waives any right it may have under the constitution of any state
or commonwealth in which any of the Collateral may be located, or under the
Constitution of the United States of America, to notice (except for notice
specifically required hereby) or to a judicial hearing prior to the exercise of
any right or remedy provided by this Agreement to the Secured Parties, and
waives its rights, if any, to set aside or invalidate any sale duly consummated
in accordance with the foregoing  provisions hereof on the grounds (if such be
the case) that the sale was consummated without a prior judicial hearing. 
TENANT’S WAIVERS UNDER THIS SECTION 9 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY
AND KNOWINGLY AND AFTER TENANT HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEYS
AS TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.

 

The Secured Parties shall not be required to marshal any present or future
security for (including without limitation this Agreement and the Collateral
pledged hereunder), or guaranties of, the Obligations or any of them, or to
resort to such security or guaranties in any particular order; and all of the
rights hereunder and in respect of such securities and guaranties shall be
cumulative and in addition to all other rights, however existing or arising.  To
the maximum extent permitted by applicable law, Tenant hereby agrees that it
will not invoke any law relating to the marshalling of collateral, which might
cause delay in or impede the enforcement of the Secured Parties’ rights under
this Agreement or under any other instrument evidencing any of the Obligations
or under which any of the Obligations is outstanding or by which any of the
Obligations is secured or guaranteed, and, to the maximum extent

 

16

--------------------------------------------------------------------------------


 

permitted by applicable law, Tenant hereby irrevocably waives the benefits of
all such laws.

 

Section 10.   Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, Tenant will execute and deliver, or will cause to be executed
and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
mortgages, collateral assignments and other security documents), and will take
all such actions as the Secured Parties may reasonably request, for the purposes
of implementing or effectuating the provisions of this Agreement or of more
fully perfecting or renewing the Secured Parties’ rights with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
Tenant which may be deemed to be a part of the Collateral) pursuant hereto and
thereto.  The Secured Parties are hereby appointed the attorney-in-fact, with
full power of substitution, of Tenant for the purpose of carrying out the
provisions of this Agreement and taking any action, including, without
limitation, executing, delivering and filing applications, certificates,
instruments and other documents and papers with governmental authorities, and
executing any instruments, including without limitation financing or
continuation statements, deeds to secure debt, mortgages, assignments,
conveyances, assignments and transfers which are required to be taken or
executed by Tenant under this Agreement, on its behalf and in its name which
appointment is coupled with an interest, is irrevocable and durable and shall
survive the subsequent dissolution, disability or incapacity of Tenant.

 

Section 11.   Arbitration.  The Secured Parties or Tenant may elect to submit
any dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such dispute shall be resolved in accordance with
the Commercial Arbitration Rules of the American Association then pertaining and
the decision of the arbitrators with respect to such dispute shall be binding,
final and conclusive on the parties.

 

In the event the Secured Parties or Tenant shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and Tenant shall each
appoint and pay all fees of a fit and impartial person as arbitrator with at
least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty

 

17

--------------------------------------------------------------------------------


 

(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either the Secured Parties or
Tenant shall fail to appoint an arbitrator, as aforesaid, for a period of twenty
(20) days after written notice from the other party to make such appointment,
then the arbitrator appointed by the party having made such appointment shall
appoint a second arbitrator and the two (2) so appointed shall, in the event of
their failure to agree upon any decision within thirty (30) days thereafter,
appoint a third arbitrator.  If such arbitrators fail to agree upon a third
arbitrator within forty five (45) days after the appointment of the second
arbitrator, then such third arbitrator shall be appointed by the American
Arbitration Association from its qualified panel of arbitrators, and shall be a
person having at least ten (10) years’ recent professional experience as to the
subject matter in question.  The fees of the third arbitrator and the expenses
incident to the proceedings shall be borne equally between the Secured Parties
and Tenant, unless the arbitrators decide otherwise.  The fees of respective
counsel engaged by the parties, and the fees of expert witnesses and other
witnesses called for the parties, shall be paid by the respective party engaging
such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Parties and
one to Tenant.  A judgment of a court of competent jurisdiction may be entered
upon the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 

Section 12.   Appointment of Agent for Secured Parties.  Each of the Secured
Parties hereby appoints SPTMNR Properties Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and
authority to act on the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement and (ii) to receive and hold any and all
Collateral which is to be delivered from time to time by Tenant to the Secured
Parties in accordance with the terms and conditions of this Agreement.

 

Section 13.   Miscellaneous.

 

(a)  Tenant agrees that its obligations and the rights of the Secured Parties
hereunder and in respect of the

 

18

--------------------------------------------------------------------------------


 

Obligations may be enforced by specific performance hereof and thereof and by
temporary, preliminary and/or final injunctive relief relating hereto and
thereto, without necessity for proof by the Secured Parties or any holder of the
Obligations that it would otherwise suffer irreparable harm, and Tenant hereby
consents to the issuance of such specific and injunctive relief.

 

(b)  Any notice or demand upon Tenant or the Secured Parties shall be deemed to
have been sufficiently given when given in accordance with the provisions of the
Amended Lease No. 1.

 

(c)  None of the terms and conditions of this Agreement may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by
Tenant and the Secured  Parties.  No notice to or demand on Tenant in any case
shall entitle Tenant to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Secured
Parties to any other or further action in any circumstances without notice or
demand.

 

(d)  The obligations of Tenant hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (i) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of Tenant; (ii) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement, the Amended
Lease No. 1 or any document or agreement executed in connection herewith or
therewith, the Obligations or any security for any of the Obligations; or
(iii) any amendment to or modification of any of the Amended Lease No. 1 or any
document or agreement executed in connection herewith or therewith, the
Obligations or any security for any of the Obligations; whether or not Tenant
shall have notice or knowledge of any of the foregoing.  The rights and remedies
of the Secured Parties herein provided for are cumulative and not exclusive of
any rights or remedies which the Secured Parties would otherwise have,
including, without limitation, under the Amended Lease No. 1 or any document or
agreement executed in connection herewith or therewith.  This Agreement is
intended as a supplement for and is not intended to supersede in any respect the
Amended Lease No. 1 or any document or agreement executed in connection herewith
or therewith.

 

(e)  This Agreement shall be binding upon Tenant and its successors and assigns
and shall inure to the benefit of the Secured Parties, and its respective
successors and assigns.  All

 

19

--------------------------------------------------------------------------------


 

agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement.

 

(f)  The descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

(g)  Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibitions or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(h)  This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts, regardless of (i) where this Agreement is executed or
delivered; or (ii) where any payment or other performance required by this
Agreement is made or required to be made; or (iii) where any breach of any
provision of this Agreement occurs, or any cause of action otherwise accrues; or
(iv) where any action or other proceeding is instituted or pending; or (v) the
nationality, citizenship, domicile, principle place of business, or jurisdiction
of organization or domestication of any party; or (vi) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
the Commonwealth of Massachusetts; or (vii) any combination of the foregoing. 
Notwithstanding the foregoing, to the extent that matters of title, or creation,
perfection and priority of the security interests created hereby, or procedural
issues of foreclosures are required to be governed by the laws of the state in
which the Collateral, or relevant part thereof, is located, the laws of such
State shall apply.

 

Section 14.   Nonliability of Trustees.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE
THAT THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO

 

20

--------------------------------------------------------------------------------


 

ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

Section 15.   Original Security Agreements.  The Secured Parties and Tenant
acknowledge and agree that this Agreement amends and restates the Original
Security Agreements in their entirety with respect to the Collateral and that
this Agreement shall govern the rights and obligations of the Secured Parties
and Tenant with respect to the Collateral from and after the date of this
Agreement.  Notwithstanding the foregoing, the Original Security Agreements
shall continue to govern the rights and obligations of the Secured Parties and
Tenant with respect to the Collateral prior to the date of this Agreement.

 

[Remainder of page intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

Corporate Organizational Number:

 

 

 

 

 

 

 

SECURED PARTIES:

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT
CITY LAND II LLC, SNH CHS
PROPERTIES TRUST, SPTIHS
PROPERTIES TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA
PROPERTIES TRUST, SNH/LTA
PROPERTIES GA LLC, and SAVANNAH
SQUARE, INC.

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer of each of the
foregoing entities

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CHIEF EXECUTIVE OFFICE:

 

400 Centre Street

Newton, Massachusetts 02458

 

PRINCIPAL PLACE OF BUSINESS:

 

400 Centre Street

Newton, Massachusetts 02458

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

THE FACILITIES

 

ARIZONA:

 

LA MESA HEALTHCARE CENTER

2470 S. Arizona Avenue

Yuma, Arizona 85364

 

SUNQUEST VILLAGE OF YUMA

265 E. 24th Street

Yuma, Arizona 85364

 

CALIFORNIA:

 

LANCASTER HEALTHCARE CENTER

1642 West Avenue J

Lancaster, California 93534

 

LEISURE POINTE

1371 Parkside Drive

San Bernardino, California 92404

 

RIO LAS PALMAS

877 East March Lane

Stockton, California 95207

 

VAN NUYS HEALTH CARE CENTER

6835 Hazeltine Street

Van Nuys, California 91405

 

COLORADO:

 

SKYLINE RIDGE NURSING & REHABILITATION CENTER

515 Fairview

Canon City, Colorado 81212

 

LA VILLA GRANDE CARE CENTER

2501 Little Bookcliff Drive

Grand Junction, Colorado 81501

 

MANTEY HEIGHTS REHABILITATION & CARE CENTER

2835 Patterson Road

Grand Junction, Colorado 81501

 

--------------------------------------------------------------------------------


 

CHERRELYN HEALTHCARE CENTER

5555 South Elati Street

Littleton, Colorado 80120

 

FLORIDA:

 

BUENA VIDA

8901 Tamiami Trail East

Naples, Florida 34113

 

COURT AT PALM-AIRE

2701 North Course Drive

Pompano Beach, Florida 33069

 

GEORGIA:

 

MORNINGSIDE OF ATHENS

1291 Cedar Shoals Drive
Athens, Georgia 30605

 

COLLEGE PARK HEALTHCARE CENTER

1765 Temple Avenue

College Park, Georgia 30337

 

MORNINGSIDE OF COLUMBUS

7100 South Stadium Drive
Columbus, Georgia 31909

 

MORNINGSIDE OF DALTON

2470 Dug Gap Road
Dalton, Georgia 30720

 

MORNINGSIDE OF EVANS

353 N. Belair Road
Evans, Georgia 30809

 

MORNINGSIDE OF MACON (Vacant Land)

6191 Peake Road

Macon, Georgia 31220

 

SENIOR LIVING OF MARSH VIEW

7410 Skidaway Road
Savannah, Georgia 31406-6446

 

SAVANNAH SQUARE

One Savannah Square Drive

Savannah, Georgia 31406

 

--------------------------------------------------------------------------------


 

NORTHLAKE GARDENS

1300 Montreal Road
Tucker, Georgia 30084

 

ILLINOIS:

 

BRENDEN GARDENS

900 South Wind Road

Springfield, Illinois 62703

 

IOWA:

 

PARK PLACE

114 East Green Street

Glenwood, Iowa 51534

 

PRAIRIE RIDGE CARE & REHABILITATION

308 Prairie Street

Mediapolis, Iowa 52637

 

UNION PARK HEALTH SERVICES

2348 East 9th Street

Des Moines, Iowa 50316

 

WESTRIDGE QUALITY CARE & REHABILITATION

600 Manor Drive

Clarinda, Iowa 51632

 

KANSAS:

 

OVERLAND PARK PLACE

6555 West 75th Street

Overland Park, Kansas 66204

 

KENTUCKY:

 

ASHWOOD PLACE

102 Leonardwood

Frankfort, Kentucky 40601

 

MORNINGSIDE OF MAYFIELD

1517 West Broadway
Mayfield, Kentucky 42066

 

--------------------------------------------------------------------------------


 

THE NEIGHBORHOOD OF SOMERSET

100 Neighborly Drive
Somerset, Kentucky 42501

 

MARYLAND:

 

HEARTLANDS AT ELLICOTT CITY

3004 North Ridge Road
Ellicott City, Maryland 21043

 

ASPENWOOD

14400 Homecrest Road

Silver Spring, Maryland 20906

 

HEARTFIELDS AT BOWIE

7600 Laurel Bowie Road

Bowie, Maryland 20715

 

HEARTFIELDS AT EASTON

700 Port Street

Easton, Maryland 21601

 

HEARTFIELDS AT FREDERICK (Dearbought Community)

1820 Latham Drive

Frederick, Maryland 21701

 

HEARTLANDS AT SEVERNA PARK

715 Benfield Road

Severna Park, Maryland 21146

 

MINNESOTA:

 

WELLSTEAD OF ROGERS

20500 and 20600 S. Diamond Lake Road

Rogers, Minnesota 55374

 

MISSISSIPPI:

 

HERMITAGE GARDENS AT OXFORD

1488 Belk Boulevard

Oxford, Mississippi 38655

 

HERMITAGE GARDENS AT SOUTHAVEN

108 Clarington Drive

Southaven, Mississippi 38671

 

--------------------------------------------------------------------------------


 

MISSOURI:

 

ARBOR VIEW (BEVERLY MANOR)

1317 North 36th Street
St. Joseph, Missouri 64506

 

NEBRASKA:

 

ASHLAND CARE CENTER

1700 Furnace Street

Ashland, Nebraska 68003

 

BLUE HILL CARE CENTER

414 North Wilson Street

Blue Hill, Nebraska 68930

 

CENTENNIAL PARK RETIREMENT VILLAGE

510 Centennial Circle

North Platte, Nebraska 69101

 

CENTRAL CITY CARE CENTER

2720 South 17th Avenue

Central City, Nebraska 68462

 

GRETNA COMMUNITY CARE CENTER

700 South Highway 6

Gretna, Nebraska 68028

 

ROSE BROOK CARE CENTER

Route 1 Box 83A

Edgar, Nebraska 68935

 

SUTHERLAND CARE CENTER

333 Maple Street

Sutherland, Nebraska 69165

 

WAVERLY CARE CENTER

11041 North 137th Street

Waverly, Nebraska 68462

 

WESTGATE ASSISTED LIVING

3030 South 80th Street
Omaha, Nebraska 68124

 

--------------------------------------------------------------------------------


 

NORTH CAROLINA:

 

HEARTFIELDS AT CARY

1050 Crescent Green Drive

Cary, North Carolina 27511

 

PENNSYLVANIA:

 

FRANCISCAN MANOR

71 Darlington Road

Beaver Falls, Pennsylvania 15010

 

MOUNT VERNON OF ELIZABETH

145 Broadlawn Drive

Elizabeth, Pennsylvania 15037

 

MOUNT VERNON OF SOUTH PARK

1400 Riggs Road

South Park, Pennsylvania 15129

 

OVERLOOK GREEN

5250 Meadowgreen Drive

Pittsburgh, Pennsylvania 15236

 

RIDGEPOINTE

5301 Brownsville Road

Pittsburgh, Pennsylvania 15236

 

ROLLING HILLS MANOR

600 Newport Drive

Baldwin, Pennsylvania 15234

 

SOUTH CAROLINA:

 

MORNINGSIDE OF ANDERSON

1304 McLees Road
Anderson, South Carolina 29621

 

MORNINGSIDE OF GREENWOOD

116 Enterprise Court
Greenwood, South Carolina 29649

 

TENNESSEE:

 

MORNINGSIDE OF GALLATIN

1085 Hartsville Pike
Gallatin, Tennessee 37066

 

--------------------------------------------------------------------------------


 

MORNINGSIDE OF BELMONT

1710 Magnolia Boulevard
Nashville, Tennessee 37212

 

WALKING HORSE MEADOWS

207 Uffelman Drive

Clarksville, Tennessee 37043

 

TEXAS:

 

HERITAGE PLACE AT BOERNE

120 Crosspoint Drive

Bourne, Texas 78006

 

HERITAGE PLACE AT FREDERICKSBURG

96 Frederick Road

Fredericksburg, Texas 78624

 

VIRGINIA:

 

DOMINION VILLAGE AT CHESAPEAKE

2865 Forehand Drive

Chesapeake, Virginia 23323

 

DOMINION VILLAGE AT POQUOSON

531 Wythe Creek Road

Poquoson, Virginia 23662

 

DOMINION VILLAGE AT WILLIAMSBURG

4132 Longhill Road

Williamsburg, Virginia 23188

 

MORNINGSIDE OF CHARLOTTESVILLE

491 Crestwood Drive
Charlottesville, Virginia 22903

 

MORNINGSIDE OF BELLGRADE

2800 Polo Parkway
Midlothian, Virginia 28113

 

MORNINGSIDE OF NEWPORT NEWS

655 Denbigh Boulevard
Newport News, Virginia 23608

 

--------------------------------------------------------------------------------


 

MORNINGSIDE IN THE WEST END

3000 Skipwith Road
Richmond, Virginia 23294

 

HEARTFIELDS AT FREDERICKSBURG

20 HeartFields Lane

Fredericksburg, Virginia 22405

 

HEARTFIELDS AT RICHMOND

500 North Allen Avenue

(Corner of Grace)

Richmond, Virginia 23220

 

WISCONSIN:

 

MANORPOINTE-OAK CREEK

INDEPENDENT SENIOR APARTMENTS

700 East Stonegate Drive

Oak Creek, Wisconsin 53154

 

MEADOWMERE-MADISON ASSISTED LIVING

5601 Burke Road

Madison, Wisconsin 53718

 

MEADOWMERE/MITCHELL MANOR-OAK CREEK ASSISTED LIVING ANDCBRF

701 East Puetz Road

Oak Creek, Wisconsin 53154

 

MEADOWMERE-NORTHSHORE ASSISTED LIVING

10803 North Port Washington Road

Mequon, Wisconsin 53902

 

MEADOWMERE-SOUTHPORT ASSISTED LIVING

8350 and 8351 Sheridan Road

Kenosha, Wisconsin 53143

 

MITCHELL MANOR SENIOR LIVING

5301 West Lincoln Avenue

West Allis, Wisconsin 53219

 

RIVER HILLS WEST HEALTHCARE CENTER

321 Riverside Drive

Pewaukee, Wisconsin 53072

 

--------------------------------------------------------------------------------


 

SUNNY HILL HEALTH CARE CENTER

4325 Nakoma Road

Madison, Wisconsin 53711

 

WOODLAND HEALTHCARE CENTER

18741 West Bluemound Road

Brookfield, Wisconsin 53045

 

WYOMING:

 

LARAMIE CARE CENTER

503 South 18th Street

Laramie, Wyoming 82070

 

--------------------------------------------------------------------------------